Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Arguments
Applicant's arguments with respect to claims 11 and 30 have been considered but are moot in view of the new ground(s) of rejection. Applicant’s arguments are directed to the amended subject matter; new prior art is provided below.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 14-17, 19-22, 24-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips; Michael S. et al. US 20110060587 A1 (hereinafter Phillips) in view of KOMINE; Naoki et al.US 20120218594 A1 (hereinafter KOMINE).
Re claims 11 and 30, Phillips teaches
11. (New) An information-processing device comprising: 
acquire input data corresponding to spoken words input to a user terminal, (user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)
acquire response data output from one of a plurality of dialog processing devices that perform processing according to the input data; (user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)
learn an input rule for data input to the one or more dialog processing devices, on the basis of the input data and the response data; (learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)
convert the input data into another input data so that the input data meets an input rule that has been learned by the learning unit for the one or more dialog processing devices to which the input data is input; and (confidence scoring levels combined with disambiguation focused correction/conversion with learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)
an output unit configured to output the other input data generated by the conversion unit to the one or more dialog processing devices. (System makes suggestion output alternative selection, user selects, system remembers the choice the user selected, replaces the intent for the future as well as how the system will respond, that way the next time a user inputs the same data it will know the intent and the system response will be suppressed i.e. replaced with null e.g. User says “play song by Joe Smoot”, did you mean Joe Smooth? “Yes”, now if user misspeaks again system will correct user and system conversational correction thus saving time…confidence scoring levels combined with disambiguation focused correction/conversion with learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate embodiments directed to disambiguation as in 0104 and 0105 with adaptive learning thereby saving time and memory usage as well as repeat misrecognition of input and intent.
Output the other input data to the selected on of the plurality of dialog processing devices
However, Phillips fails to teach
Each of the plurality of dialog devices corresponding to a respective provider that provides a product to the user
Select on of the plurality of dialog processing devices based on a condition on a distance between locations of the user and the provider or on a delivery time of the product 
(KOMINE 0035 and 0041 printing store/service operations analogous to any type of service/shop with the same underlying method, shopping or best services provided thereof, various services provided by different stores based on criteria such as distance and delivery time of a product, the customer can be provided with the best service based on such criteria)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by KOMINE to allow for using the voice recognition and learning system of Phillips for product retrival/purchases, wherein just like in Phillips the context of intent can be directed multiple sources music (song) versus directions (gpa), using KOMINE would create another context for physical goods purchase utilizing GPS and context disambiguation already existing in Phillips, thus expanding the capabilities of Phillips, reducing errors, and saving a user time.


Re claim 12, Phillips teaches
12. (New) The information-processing device according to claim 11, wherein the conversion unit, upon detecting that the input data does not meet the input rule, is configured to convert the input data into the other input data that meets the input rule. (Varying permutations for user and system correction such as that the system makes suggestion output alternative selection, user selects, system remembers the choice the user selected, replaces the intent for the future as well as how the system will respond, that way the next time a user inputs the same data it will know the intent and the system response will be suppressed i.e. replaced with null e.g. User says “play song by Joe Smoot”, did you mean Joe Smooth? “Yes”, now if user misspeaks again system will correct user and system conversational correction thus saving time…confidence scoring levels combined with disambiguation focused correction/conversion with learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)


Re claim 14, Phillips teaches
14. (New) The information-processing device according to claim 11, wherein the conversion unit is configured to convert the input data into the other input data in which words are separated in accordance with the input rule. (Varying permutations for user and system correction such as that the system makes suggestion output alternative selection, user selects, system remembers the choice the user selected, replaces the intent for the future as well as how the system will respond, that way the next time a user inputs the same data it will know the intent and the system response will be suppressed i.e. replaced with null e.g. User says “play song by Joe Smoot”, did you mean Joe Smooth? “Yes”, now if user misspeaks again system will correct user and system conversational correction thus saving time…confidence scoring levels combined with disambiguation focused correction/conversion with learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)

Re claim 15, Phillips teaches
15. (New) The information-processing device according to claim 11, wherein the conversion unit, upon detecting that the input data has an abstraction level that does not meet the input rule, is configured to convert the input data into the other input data having an abstraction level that meets the input rule. (confidence level… Varying permutations for user and system correction such as that the system makes suggestion output alternative selection, user selects, system remembers the choice the user selected, replaces the intent for the future as well as how the system will respond, that way the next time a user inputs the same data it will know the intent and the system response will be suppressed i.e. replaced with null e.g. User says “play song by Joe Smoot”, did you mean Joe Smooth? “Yes”, now if user misspeaks again system will correct user and system conversational correction thus saving time…confidence scoring levels combined with disambiguation focused correction/conversion with learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)

Re claim 16, Phillips teaches
16. (New) The information-processing device according to claim 11, wherein: the conversion unit, upon detecting that the input data does not meet the input rule, is configured to convert the input data into text data that meets the input rule, and to convert text data that is output from the one or more dialog processing devices in response to the text data, into input data; and the output unit is further configured to output the input data generated by the conversion unit to the user terminal. (Varying permutations for user and system correction such as that the system makes suggestion output alternative selection, user selects, system remembers the choice the user selected, replaces the intent for the future as well as how the system will respond, that way the next time a user inputs the same data it will know the intent and the system response will be suppressed i.e. replaced with null e.g. User says “play song by Joe Smoot”, did you mean Joe Smooth? “Yes”, now if user misspeaks again system will correct user and system conversational correction thus saving time…confidence scoring levels combined with disambiguation focused correction/conversion with learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)

Re claim 17, Phillips teaches
17. (New) The information-processing device according claim 12, wherein: the conversion unit, upon detecting that the input data does not meet the input rule, is configured to convert the input data into text data that meets the input rule, and to convert text data that is output from the one or more dialog processing devices in response to the text data, into input data; and the output unit is further configured to output the input data generated by the conversion unit to the user terminal. (Varying permutations for user and system correction such as that the system makes suggestion output alternative selection, user selects, system remembers the choice the user selected, replaces the intent for the future as well as how the system will respond, that way the next time a user inputs the same data it will know the intent and the system response will be suppressed i.e. replaced with null e.g. User says “play song by Joe Smoot”, did you mean Joe Smooth? “Yes”, now if user misspeaks again system will correct user and system conversational correction thus saving time…confidence scoring levels combined with disambiguation focused correction/conversion with learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)


Re claim 19, Phillips teaches
19. (New) The information-processing device according to claim 14, wherein: the conversion unit, upon detecting that the input data does not meet the input rule, is configured to convert the input data into text data that meets the input rule, and to convert text data that is output from the one or more dialog processing devices in response to the text data, into input data; and the output unit is further configured to output the input data generated by the conversion unit to the user terminal. (Varying permutations for user and system correction such as that the system makes suggestion output alternative selection, user selects, system remembers the choice the user selected, replaces the intent for the future as well as how the system will respond, that way the next time a user inputs the same data it will know the intent and the system response will be suppressed i.e. replaced with null e.g. User says “play song by Joe Smoot”, did you mean Joe Smooth? “Yes”, now if user misspeaks again system will correct user and system conversational correction thus saving time…confidence scoring levels combined with disambiguation focused correction/conversion with learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)

Re claim 20, Phillips teaches
20. (New) The information-processing device according to claim 15, wherein: the conversion unit, upon detecting that the input data does not meet the input rule, is configured to convert the input data into text data that meets the input rule, and to convert text data that is output from the one or more dialog processing devices in response to the text data, into input data; and the output unit is further configured to output the input data generated by the conversion unit to the user terminal. (Varying permutations for user and system correction such as that the system makes suggestion output alternative selection, user selects, system remembers the choice the user selected, replaces the intent for the future as well as how the system will respond, that way the next time a user inputs the same data it will know the intent and the system response will be suppressed i.e. replaced with null e.g. User says “play song by Joe Smoot”, did you mean Joe Smooth? “Yes”, now if user misspeaks again system will correct user and system conversational correction thus saving time…confidence scoring levels combined with disambiguation focused correction/conversion with learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)

Re claim 21, Phillips teaches
21. (New) The information-processing device according to claim 11, wherein: the learning unit is further configured to learn, on the basis of the input data and the response data, one of the one or more dialog processing devices to which the input data is input; and the output unit is configured to output the other input data generated by the conversion unit to one of the one or more dialog processing devices that is identified based on results of learning of the learning unit. (Varying permutations for user and system correction such as that the system makes suggestion output alternative selection, user selects, system remembers the choice the user selected, replaces the intent for the future as well as how the system will respond, that way the next time a user inputs the same data it will know the intent and the system response will be suppressed i.e. replaced with null e.g. User says “play song by Joe Smoot”, did you mean Joe Smooth? “Yes”, now if user misspeaks again system will correct user and system conversational correction thus saving time…confidence scoring levels combined with disambiguation focused correction/conversion with learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)

Re claim 22, Phillips teaches
22. (New) The information-processing device according to claim 12, wherein: the learning unit is further configured to learn, on the basis of the input data and the response data, one of the one or more dialog processing devices to which the input data is input; and the output unit is configured to output the other input data generated by the conversion unit to one of the one or more dialog processing devices that is identified based on results of learning of the learning unit. (Varying permutations for user and system correction such as that the system makes suggestion output alternative selection, user selects, system remembers the choice the user selected, replaces the intent for the future as well as how the system will respond, that way the next time a user inputs the same data it will know the intent and the system response will be suppressed i.e. replaced with null e.g. User says “play song by Joe Smoot”, did you mean Joe Smooth? “Yes”, now if user misspeaks again system will correct user and system conversational correction thus saving time…confidence scoring levels combined with disambiguation focused correction/conversion with learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)


Re claim 24, Phillips teaches
24. (New) The information-processing device according to claim 14, wherein: the learning unit is further configured to learn, on the basis of the input data and the response data, one of the one or more dialog processing devices to which the input data is input; and the output unit is configured to output the other input data generated by the conversion unit to one of the one or more dialog processing devices that is identified based on results of learning of the learning unit. (Varying permutations for user and system correction such as that the system makes suggestion output alternative selection, user selects, system remembers the choice the user selected, replaces the intent for the future as well as how the system will respond, that way the next time a user inputs the same data it will know the intent and the system response will be suppressed i.e. replaced with null e.g. User says “play song by Joe Smoot”, did you mean Joe Smooth? “Yes”, now if user misspeaks again system will correct user and system conversational correction thus saving time…confidence scoring levels combined with disambiguation focused correction/conversion with learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)


Re claim 25, Phillips teaches
25. (New) The information-processing device according to claim 15, wherein: the learning unit is further configured to learn, on the basis of the input data and the response data, one of the one or more dialog processing devices to which the input data is input; and the output unit is configured to output the other input data generated by the conversion unit to one of the one or more dialog processing devices that is identified based on results of learning of the learning unit. (Varying permutations for user and system correction such as that the system makes suggestion output alternative selection, user selects, system remembers the choice the user selected, replaces the intent for the future as well as how the system will respond, that way the next time a user inputs the same data it will know the intent and the system response will be suppressed i.e. replaced with null e.g. User says “play song by Joe Smoot”, did you mean Joe Smooth? “Yes”, now if user misspeaks again system will correct user and system conversational correction thus saving time…confidence scoring levels combined with disambiguation focused correction/conversion with learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)

Re claim 26, Phillips teaches
26. (New) The information-processing device according to Claim 21, wherein the output unit is configured to select one of the one or more dialog processing devices that have been identified based on results of learning of the learning unit, based on a condition on a distance between the user terminal and a provider that provides a product to a user of the user terminal or on a delivery time, and to output the other input data generated by the conversion unit to the selected one of the one or more dialog processing devices. (Varying permutations for user and system correction such as that the system makes suggestion output alternative selection, user selects, system remembers the choice the user selected, replaces the intent for the future as well as how the system will respond, that way the next time a user inputs the same data it will know the intent and the system response will be suppressed i.e. replaced with null e.g. User says “play song by Joe Smoot”, did you mean Joe Smooth? “Yes”, now if user misspeaks again system will correct user and system conversational correction thus saving time…confidence scoring levels combined with disambiguation focused correction/conversion with learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)

Re claim 27, Phillips teaches
27. (New) The information-processing device according to claim 11, wherein: the learning unit is configured to perform learning on a basis of input by a user of the user terminal or a group to which the user belongs; and the output unit is configured to output information corresponding to a user of the user terminal or a group to which the user belongs, to the user terminal. (Varying permutations for user and system correction such as that the system makes suggestion output alternative selection, user selects, system remembers the choice the user selected, replaces the intent for the future as well as how the system will respond, that way the next time a user inputs the same data it will know the intent and the system response will be suppressed i.e. replaced with null e.g. User says “play song by Joe Smoot”, did you mean Joe Smooth? “Yes”, now if user misspeaks again system will correct user and system conversational correction thus saving time…confidence scoring levels combined with disambiguation focused correction/conversion with learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)

Re claim 28, Phillips teaches
28. (New) The information-processing device according to claim 12, wherein: the learning unit is configured to perform learning on a basis of input by a user of the user terminal or a group to which the user belongs; and the output unit is configured to output information corresponding to a user of the user terminal or a group to which the user belongs, to the user terminal. (Varying permutations for user and system correction such as that the system makes suggestion output alternative selection, user selects, system remembers the choice the user selected, replaces the intent for the future as well as how the system will respond, that way the next time a user inputs the same data it will know the intent and the system response will be suppressed i.e. replaced with null e.g. User says “play song by Joe Smoot”, did you mean Joe Smooth? “Yes”, now if user misspeaks again system will correct user and system conversational correction thus saving time…confidence scoring levels combined with disambiguation focused correction/conversion with learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)



2.	Claims 11, 12, 14-17, 19-22, 24-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips; Michael S. et al. US 20110060587 A1 (hereinafter Phillips) in view of KOMINE and further in view of Badaskar; Sameer (hereinafter Badaskar).
Re claim 13, Phillips fails to teach 
13. (New) The information-processing device according to claim 11, wherein the conversion unit is configured to convert data corresponding to a pronoun included in the input data into data corresponding to a noun indicated by the pronoun. (Badaskar pronoun disambiguation 0078)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by Badaskar to allow for analogous disambiguation to resolve pronoun or anaphoric relationships in text e.g. such as “Send him an SMS message” where the user commonly or recently was speaking about a contact and him=Mike Smith for instance, thereby adding a time saving layer to Phillips using known pronoun resolution for disambiguation.

Re claim 18, Phillips teaches 
18. (New) The information-processing device according to claim 13, wherein: the conversion unit, upon detecting that the input data does not meet the input rule, is configured to convert the input data into text data that meets the input rule, and to convert text data that is output from the one or more dialog processing devices in response to the text data, into input data; and the output unit is further configured to output the input data generated by the conversion unit to the user terminal. (Varying permutations for user and system correction such as that the system makes suggestion output alternative selection, user selects, system remembers the choice the user selected, replaces the intent for the future as well as how the system will respond, that way the next time a user inputs the same data it will know the intent and the system response will be suppressed i.e. replaced with null e.g. User says “play song by Joe Smoot”, did you mean Joe Smooth? “Yes”, now if user misspeaks again system will correct user and system conversational correction thus saving time…confidence scoring levels combined with disambiguation focused correction/conversion with learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)

Re claim 23, Phillips teaches 
23. (New) The information-processing device according to claim 13, wherein: the learning unit is further configured to learn, on the basis of the input data and the response data, one of the one or more dialog processing devices to which the input data is input; and the output unit is configured to output the other input data generated by the conversion unit to one of the one or more dialog processing devices that is identified based on results of learning of the learning unit. (Varying permutations for user and system correction such as that the system makes suggestion output alternative selection, user selects, system remembers the choice the user selected, replaces the intent for the future as well as how the system will respond, that way the next time a user inputs the same data it will know the intent and the system response will be suppressed i.e. replaced with null e.g. User says “play song by Joe Smoot”, did you mean Joe Smooth? “Yes”, now if user misspeaks again system will correct user and system conversational correction thus saving time…confidence scoring levels combined with disambiguation focused correction/conversion with learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)

Re claim 29, Phillips teaches 
29. (New) The information-processing device according claim 13, wherein: the learning unit is configured to perform learning on a basis of input by a user of the user terminal or a group to which the user belongs; and the output unit is configured to output information corresponding to a user of the user terminal or a group to which the user belongs, to the user terminal. (Varying permutations for user and system correction such as that the system makes suggestion output alternative selection, user selects, system remembers the choice the user selected, replaces the intent for the future as well as how the system will respond, that way the next time a user inputs the same data it will know the intent and the system response will be suppressed i.e. replaced with null e.g. User says “play song by Joe Smoot”, did you mean Joe Smooth? “Yes”, now if user misspeaks again system will correct user and system conversational correction thus saving time…confidence scoring levels combined with disambiguation focused correction/conversion with learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kanai, Tatsunori  et al. US 20030069893 A1
Disambiguation directories

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov